DETAILED ACTION
Claim(s) 1-3, 5, 6, 9-20, 41, 42, 44 and 45 are presented for examination.
Claim(s) 4, 7, 8, 21-40 and 43 are cancelled.
Claim(s) 1, 3, 5, 6, 10, 12, 14, 15 and 41 are amended.
Claim 45 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 20th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201710983314.1 submitted on October 20th, 2017.

Interview 
An Examiner initiated interview was conducted on September 20th, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20221003).

Response to Arguments
Applicant’s arguments, (see remarks pages 16-22 of 23) filed July 20th, 2022, with respect to the rejection(s) of claim(s) 1-3, 5-6, 9-20, 41, 42 and 44 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of LIU (US 2020/0305099 A1).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15, 17, 18, 41 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (US 2020/0260393 A1) hereinafter “Zhang” in view of LIU (US 2020/0305099 A1).

Regarding Claims 1 and 41,
	Zhang discloses a terminal [see fig(s). 5 & 7, pg. 9, ¶154 lines 1-5, a terminal device “500”], comprising: 
	a processor [see fig. 7, pg. 9, ¶160 lines 1-7, a processing unit “703”], a storage and a computer program stored on the storage and executable by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, software data stored within memory “704” to be implemented by the processor “703”], wherein when the computer program is executed by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, the software data stored within memory “704” when implemented by the processor “703”], the processor implements following steps [see fig. 7, pg. 9, ¶160 lines 1-7, the processor “703” executing the software to perform]: 
	receiving synchronization indication information sent by a base station [see fig. 3: Step “320”, pg. 8, ¶128 lines 1-3, the network device sends synchronization signal blocks and/or first information according to a mapping relationship]; and 
	receiving a synchronization signal block sent by the base station according to second indication information if the synchronization indication information comprises first indication information and the second indication information [see fig. 3: Step “340”, pg. 8, ¶131 lines 1-8, if the network device sends the synchronization signal blocks and/or the first information according to the mapping relationship between the synchronization signal blocks and the first information, the terminal device receives the synchronization signal blocks and/or the first information according to the mapping relationship between the synchronization signal blocks and the first information], receiving a synchronization signal block sent by the base station according to first indication information if the synchronization indication information comprises the first indication information and does not comprise second indication information [see fig. 3: Step “340”, pg. 8, ¶135 lines 1-4; ¶136 lines 1-5, the first information includes configuration information for configuring random access resources and/or random access preambles for random access of the terminal device; Specifically, the network device configures a part of available sets of random access resources and/or random access preambles. When the terminal device knows which sets are configured, it knows that synchronization signal blocks corresponding to these sets are sent], wherein the first indication information is sent by the base station through system information [see pg. 5, ¶80 lines 1-5, the network device indicates the resource positions and/or the quantity of synchronization signal blocks sent to the terminal device in a broadcast mode through Minimum System Information (MSI)].
	Although Zhang discloses receiving a synchronization signal block sent by the base station according to second indication information, Zhang does not explicitly teach the second indication information is sent by the base station through “a radio resource control signaling”.
	However LIU discloses the second indication information is sent by the base station through a radio resource control signaling [see fig. 2: Step “S201”, pg. 4, ¶77 lines 1-8, an SSB sent for a to-be-sent beam and indication information are received from a base station. The indication information is carried in Radio Resource Control (RRC) signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second indication information is sent by the base station through “a radio resource control signaling” as taught by LIU in the system of Zhang for reducing bit overhead while flexibly denoting any SSB sent by the base station [see LIU pg. 2, ¶45 lines 11-14].

Regarding Claim 15,
	Zhang discloses a method of indicating a synchronization signal block [see fig. 3, pg. 8, ¶125 lines 1-4, a wireless communication method “300”], the method being applied to a base station and [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300” implemented using a network device] comprising: 
	sending synchronization indication information to a terminal [see fig. 3: Step “320”, pg. 8, ¶128 lines 1-3, the network device sends synchronization signal blocks and/or first information according to a mapping relationship]; and 
	sending a synchronization signal block to the terminal according to second indication information if the synchronization indication information comprises first indication information and the second indication information [see fig. 3: Step “340”, pg. 8, ¶131 lines 1-8, if the network device sends the synchronization signal blocks and/or the first information according to the mapping relationship between the synchronization signal blocks and the first information, the terminal device receives the synchronization signal blocks and/or the first information according to the mapping relationship between the synchronization signal blocks and the first information], sending a synchronization signal block to the terminal according to first indication information if the synchronization indication information comprises the first indication information and does not comprise second indication information [see fig. 3: Step “340”, pg. 8, ¶135 lines 1-4; ¶136 lines 1-5, the first information includes configuration information for configuring random access resources and/or random access preambles for random access of the terminal device; Specifically, the network device configures a part of available sets of random access resources and/or random access preambles. When the terminal device knows which sets are configured, it knows that synchronization signal blocks corresponding to these sets are sent], wherein the first indication information is sent by the base station through system information [see pg. 5, ¶80 lines 1-5, the network device indicates the resource positions and/or the quantity of synchronization signal blocks sent to the terminal device in a broadcast mode through Minimum System Information (MSI)].
	Although Zhang discloses sending a synchronization signal block to the terminal according to second indication information, Zhang does not explicitly teach the second indication information is sent by the base station through “a radio resource control signaling”.
	However LIU discloses the second indication information is sent by the base station through a radio resource control signaling [see fig. 2: Step “S201”, pg. 4, ¶77 lines 1-8, an SSB sent for a to-be-sent beam and indication information are received from a base station. The indication information is carried in Radio Resource Control (RRC) signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second indication information is sent by the base station through “a radio resource control signaling” as taught by LIU in the system of Zhang for reducing bit overhead while flexibly denoting any SSB sent by the base station [see LIU pg. 2, ¶45 lines 11-14].

Regarding Claim 17,
	The combined system of Zhang and LIU discloses the method of indicating a synchronization signal block according to claim 15 [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300”].
	Zhang discloses the method, further comprising: 
	sending third indication information to a terminal [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the third indication information is used to indicate a synchronization signal block sent by a secondary cell [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource].
	Zhang does not explicitly teach “a radio resource control signaling”.
	However LIU discloses a radio resource control signaling [see fig. 2: Step “S201”, pg. 4, ¶77 lines 1-8, an SSB sent for a to-be-sent beam and indication information are received from a base station. The indication information is carried in Radio Resource Control (RRC) signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a radio resource control signaling” as taught by LIU in the system of Zhang for reducing bit overhead while flexibly denoting any SSB sent by the base station [see LIU pg. 2, ¶45 lines 11-14].

Regarding Claim 18,
	The combined system of Zhang and LIU discloses the method of indicating a synchronization signal block according to claim 15 [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300”].
	Zhang discloses the method, further comprising: 
	sending fourth indication information to a terminal [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the fourth indication information is used to indicate a synchronization signal block needed to be measured by the terminal [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource].
	Zhang does not explicitly teach “a radio resource control signaling”.
	However LIU discloses a radio resource control signaling [see fig. 2: Step “S201”, pg. 4, ¶77 lines 1-8, an SSB sent for a to-be-sent beam and indication information are received from a base station. The indication information is carried in Radio Resource Control (RRC) signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a radio resource control signaling” as taught by LIU in the system of Zhang for reducing bit overhead while flexibly denoting any SSB sent by the base station [see LIU pg. 2, ¶45 lines 11-14].

Regarding Claim 42,
	Zhang discloses a base station [see fig. 4, pg. 9, ¶151 lines 1-5, a network device “400”], comprising: 
	a processor [see fig. 7, pg. 9, ¶160 lines 1-7, a processing unit “703”], a storage and a computer program stored on the storage and executable by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, software data stored within memory “704” to be implemented by the processor “703”], wherein when the computer program is executed by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, the software data stored within memory “704” when implemented by the processor “703”], the processor implements [see fig. 7, pg. 9, ¶160 lines 1-7, the processor “703” executing the software to perform] the method of indicating a synchronization signal block according to claim 15 [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300” implemented using a network device].

Claims 2, 9 and 44 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of LIU and in further view of LIU (US 2020/0162222 A1) hereinafter “LIU ‘222”.

Regarding Claims 2 and 44,
	The combined system of Zhang and LIU discloses the terminal according to claim 41 [see fig(s). 5 & 7, pg. 9, ¶154 lines 1-5, a terminal device “500”], wherein, the computer program is executed by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, the software data stored within memory “704” to be implemented by the processor “703”].
	Neither Zhang nor LIU explicitly teach the processor further implements following steps: “determining multiplexing information among at least two of a Remaining Minimum System Information Control Resource Set (RMSI CORESET), a User Equipment-specific CORESET (UE-.specific CORESET) and an other CORESET”; and “determining a time-frequency resource position for data reception according to the multiplexing information and the synchronization indication information”, “wherein the received information comprises at least one of: the RMSJ CORESET, an RMSI Physical Downlink Shared Channel (PDSCH), the UE-specific CORESET, a UE-specific PDSCH, a common PDSCH or an other CORESET”.
	However LIU ‘222 discloses the processor further implements following steps:
	determining multiplexing information among at least two of a Remaining Minimum System Information Control Resource Set (RMSI CORESET) and an other CORESET [see fig. 2: Step: “S1031”, pg. 4, ¶54 lines 1-4, determining a window corresponding to the CORESET of the RMSI, according to the window information corresponding to the CORESET of the RMSI]; and
	determining a time-frequency resource position for data reception according to the multiplexing information and the synchronization indication information [see fig. 2: Step: “S1032”, pg. 4, ¶56 lines 1-5, performing blind detection in the window according to the time-domain symbol value and the frequency-domain information corresponding to the CORESET of the RMSI, to acquire the time-frequency resource location of the CORESET of the corresponding RMSI], wherein the received information comprises: 
	the RMSI CORESET [see fig. 2: Step: “S1031”, pg. 4, ¶54 lines 1-4, a window corresponding to the CORESET of the RMSI].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the processor further implements following steps: “determining multiplexing information among at least two of a Remaining Minimum System Information Control Resource Set (RMSI CORESET), a User Equipment-specific CORESET (UE-.specific CORESET) and an other CORESET”; and “determining a time-frequency resource position for data reception according to the multiplexing information and the synchronization indication information”, “wherein the received information comprises at least one of: the RMSJ CORESET, an RMSI Physical Downlink Shared Channel (PDSCH), the UE-specific CORESET, a UE-specific PDSCH, a common PDSCH or an other CORESET” as taught by LIU ‘222 in the combined system of Zhang and LIU for providing a simple implementation manner with a small resource-consumption [see LIU ‘222, pg. 3, ¶24 lines 1-6].

Regarding Claim 9,
	The combined system of Zhang, LIU and LIU ‘222 discloses the method of processing synchronization indication information according to claim 1 [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300”]. 
	Zhang further discloses receiving third indication information sent by the base station through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the third indication information is used to indicate a synchronization signal block sent by a secondary cell [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource]; and 
	in a case that the terminal needs to perform traffic transmission on time-frequency resources of the secondary cell [see pg. 5, ¶77 lines 6-10, If a UE selects one PRACH from the group 0 to perform uplink transmission at a corresponding time-frequency position, a network device will know that the UE selects SS block 0 after receiving the PRACH from the UE], determining that the received information on a secondary cell carrier is sent on a time-frequency resource position on the secondary cell carrier other than a time-frequency resource position of the synchronization signal block sent by the secondary cell needed to be indicated by the third indication information [see fig. 2: Step: “230”, pg. 6, ¶86 lines 1-4, the terminal device determines the resource positions and/or the quantity of the synchronization signal blocks sent by the network device to the terminal device through information sent by the network device].

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of LIU and in further view of LIU ‘222 and Novlan (US 2019/0053235 A1).

Regarding Claim 11,
	The combined system of Zhang, LIU and LIU ‘222 discloses the method of processing synchronization indication information according to claim 1 [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300”].
	Zhang further discloses the method comprising: 
	receiving fourth indication information sent by the base station through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the fourth indication information is used to indicate a synchronization signal block needed to be measured by the terminal [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource]; and the synchronization signal block indicated in the fourth indication information [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device].
	Neither Zhang, LIU nor LIU ‘222 explicitly teach “measuring, within a synchronization-signal-block-based radio resource management measurement timing configuration (SMTC) measurement period”.
	However Novlan discloses measuring [see pg. 3, ¶36 lines 1-9, a RRM measurement and timing configuration (RMTC) framework configuring RRM measurements ... with variable carrier and transmission bandwidths], within a synchronization-signal-block-based radio resource management measurement timing configuration (SMTC) measurement period [see pg. 3, ¶36 lines 1-9, the RMTC comprises a list of synchronization signal (SS) block measurement and timing configurations (SMTCs) and a list of channel state information reference signal (CSI-RS) measurement and timing configurations (CMTCs)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “measuring, within a synchronization-signal-block-based radio resource management measurement timing configuration (SMTC) measurement period” as taught by Novlan in the combined system of Zhang, LIU and LIU ‘222 for providing a radio resource measurement (RRM) and timing configuration (TC) framework that can facilitate efficient configuration of RRM measurements in wireless communications systems with variable carrier and transmission bandwidths [see Novlan, Abstract lines 1-4].

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of LIU and in further view of LIU ‘222, Novlan and Yang et al. (US 2017/0170941 A1).

Regarding Claim 13,
	The combined system of Zhang, LIU and LIU ‘222 discloses the method of processing synchronization indication information according to claim 1 [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300”].
	Zhang further discloses the method comprising: 
	receiving fifth indication information sent by the base station through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the fifth indication information is used to indicate a synchronization signal block needed to be measured by the terminal [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource].
	Neither Zhang, LIU nor LIU ‘222 explicitly teach “measuring the synchronization signal block indicated in the fifth indication information”. 
	However Novlan discloses measuring [see pg. 3, ¶36 lines 1-9, a RRM measurement and timing configuration (RMTC) framework configuring RRM measurements ... with variable carrier and transmission bandwidths] the synchronization signal block indicated in the fifth indication information [see pg. 3, ¶36 lines 1-9, the RMTC comprises a list of synchronization signal (SS) block measurement and timing configurations (SMTCs) and a list of channel state information reference signal (CSI-RS) measurement and timing configurations (CMTCs)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “measuring the synchronization signal block indicated in the fifth indication information” as taught by Novlan in the combined system of Zhang, LIU and LIU ‘222 for providing a radio resource measurement (RRM) and timing configuration (TC) framework that can facilitate efficient configuration of RRM measurements in wireless communications systems with variable carrier and transmission bandwidths [see Novlan, Abstract lines 1-4].
	Neither Zhang, LIU, LIU ‘222 nor Novlan explicitly teach “radio link monitoring”; and “using the measurement for the radio link monitoring”.
	However Yang discloses radio link monitoring [see pg. 4, ¶59 lines 1-3, in a carrier aggregation system that includes a plurality of serving cells, the UE performs radio link monitoring (RLM) for the serving cells]; and 
	using the measurement for the radio link monitoring [see pg. 4, ¶85 lines 1-3, RLM (Radio link monitoring) (e.g., radio link failure (RLF)) and RRM measurement (e.g., RSRP, RSRQ) related configuration/report].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “radio link monitoring”; and “using the measurement for the radio link monitoring” as taught by Yang in the combined system of Zhang, LIU, LIU ‘222 and Novlan to provide a method for efficiently transmitting and receiving control information by a user equipment through dual connectivity (DC) where the user equipment is simultaneously connected to two base stations [see Yang pg. 1, ¶3 lines 4-8].	
	
Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of LIU and in further view of Yang.

Regarding Claim 19,
	The combined system of Zhang and LIU discloses the method of indicating a synchronization signal block according to claim 15 [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300”].
	Zang discloses the method, further comprising: 
	sending fifth indication information to a terminal through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the fifth indication information is used to indicate a synchronization signal block needed to be measured by the terminal [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource].
	Neither Zhang nor LIU explicitly teach the indication information “being used for radio link monitoring”.	
	However Yang discloses the indication information being used for radio link monitoring [see pg. 4, ¶85 lines 1-3, RLM (Radio link monitoring) (e.g., radio link failure (RLF)) and RRM measurement (e.g., RSRP, RSRQ) related configuration/report].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication information “being used for radio link monitoring” as taught by Yang in the combined system of Zhang and LIU to provide a method for efficiently transmitting and receiving control information by a user equipment through dual connectivity (DC) where the user equipment is simultaneously connected to two base stations [see Yang pg. 1, ¶3 lines 4-8].	

Regarding Claim 20,
	The combined system of Zhang, LIU and Yang discloses the method of indicating a synchronization signal block according to claim 19 [see fig. 3, pg. 8, ¶125 lines 1-4, the wireless communication method “300”].
	Zang further discloses wherein, the fifth indication information indicates [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions], in a bitmap manner [see pg. 7, ¶104 lines 1-3, indicated through “64” bits, and each bit corresponds to one synchronization signal block], the synchronization signal block needed to be measured [see pg. 5, ¶81 lines 1-4, the synchronization signal blocks referring to positions on a system time domain resource and/or positions on a frequency domain resource].
	Neither Zhang nor LIU explicitly teach the synchronization signal block needed to be measured and “being used for the radio link monitoring”.
	However Yang discloses the synchronization signal block needed to be measured and being used for the radio link monitoring [see pg. 4, ¶85 lines 1-3, RLM (Radio link monitoring) (e.g., radio link failure (RLF)) and RRM measurement (e.g., RSRP, RSRQ) related configuration/report].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the synchronization signal block needed to be measured and “being used for the radio link monitoring” as taught by Yang in the combined system of Zhang and LIU for the same motivation as set forth in claim 19. 

Allowable Subject Matter
Claims 3, 5, 6, 10, 12, 14, 16 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: LI et al. (US 2018/0213500 A1); see fig. 3, pg. 7, ¶107-¶123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469